Argued May 22, 1934.
Plaintiff appeals from refusal of its motion for judgment for want of a sufficient affidavit of defense. The suit was in assumpsit to recover against the guarantors of notes which had been discounted by plaintiff bank and subsequently dishonored at maturity. The affidavit of defense admits the guaranty but avers it was executed by defendants at the instance and request of plaintiff. Defendants admit liability as to some of the notes but deny responsibility as to others on the ground the names of the makers thereon were forged. Although this latter circumstance would not in itself relieve the guarantors of their obligation — see 12 Rawle C. L. 1073 — the court below held that "the pleadings suggest the possible existence of other facts which ought to be submitted to a jury," and in this conclusion we concur.
This appeal falls within our oft-repeated rule that summary judgment will only be entered in cases which are clear and free from doubt. We will not disturb the refusal to enter judgment where the pleadings indicate the issue demands a broad inquiry into the facts or a trial upon the merits. Rodgers v. Mann,307 Pa. 452; Brannen v. Granite-Silberstein B.  L. Assn., 310 Pa. 278.
The order of the court below is affirmed at appellant's cost. *Page 465